        Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724
                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                       18-CV-284
THE KROGER CO., et al.,
                                       Plaintiffs,
v.

ACTAVIS HOLDCO U.S., INC., et al.,
                            Defendants.

                    DEFENDANTS’ RESPONSE TO THE
     KROGER DIRECT-ACTION PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

       The Kroger Direct-Action Plaintiffs’ (“Kroger DAPs”)1 September 4, 2020 motion for

leave to file their 746-page second amended complaint (No. 18-cv-284, ECF No. 230-2) is their

latest in a string of three such motions in the past two years. As set forth in the opposition papers

to the Kroger DAPs’ second motion for leave to amend, Defendants opposed the Kroger DAPs’

motion because it was filed after the Court’s deadline for amendments in Pretrial Order (“PTO”)

61 and did not satisfy the good cause requirement of Federal Rule of Civil Procedure 16. No.

18-cv-284, ECF Nos. 206 (Opposition), 217 (Sur-Reply), 219 (Notice of Suppl. Auth.), 228

(Second Notice of Suppl. Auth.). Defendants’ arguments apply equally to the Kroger DAPs’

most recent motion for leave to amend, which has once again substantially changed the contours

of their case after the PTO 61 deadline, without a showing of good cause. For these same

reasons, their motion should be denied.




1
      The “Kroger DAPs” include The Kroger Co., Albertsons Companies, LLC, and H.E. Butt
Grocery Company L.P.
        Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 2 of 11




       Defendants are cognizant of the Court’s statement at the most recent status conference on

September 10, 2020 that it was inclined to set a deadline for amendments of December 15, 2020.

In light of PTO 61’s existing December 2018 deadline, it is unclear whether the Court’s new

contemplated deadline applies only to complaints not subject to PTO 61, unlike the Kroger

DAPs’ complaint. To the extent the Court intended to apply that new deadline to the Kroger

DAPs, then Defendants expect the Court will grant their most recent motion for leave to amend.

But, regardless, Defendants support the Court’s stated intention to set a firm deadline, which is

plainly within its discretion to do, and to hold all Plaintiffs to the good cause standard of Rule 16

thereafter. Premier Comp Sols., LLC v. UPMC, 970 F.3d 316, 319 (3d Cir. 2020) (“[W]hen a

party moves to amend or add a party after the deadline in a district court's scheduling order has

passed, the ‘good cause’ standard of Rule 16(b)(4) of the Federal Rules of Civil Procedure

applies. A party must meet this standard before a district court considers whether the party also

meets Rule 15(a)’s more liberal standard.”).2

       Specifically, at the September 10, 2020 status conference, the Court stated its intention to

set a firm deadline “by which the Complaints are no longer amended and new Complaints are no

longer filed,” and indicated it was inclined to set December 15, 2020 as that deadline. 9/10/2020

Tr. (No. 16-md-2724, ECF No. 1519) at 42:23-43:1. The Court acknowledged that it cannot

“ban all Complaints from being filed after that” but recognized it has the authority to “stop more

consideration that impacts on our progress in our dates and times that we decide are the

schedules.” Id. at 43:2-5. Defendants agree, and respectfully request that the Court enter an




2
        For the avoidance of doubt, Defendants expressly preserve, and do not waive, all
defenses and objections with respect to the Kroger DAPs’ amended complaint, and any
subsequent new complaints or amended complaints that may be filed by others, including but not
limited to failure to state a claim, statutes of limitations, laches, and improper claim splitting.
                                                  2
        Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 3 of 11




Order establishing December 15, 2020 as the deadline, after which late-filed or late-amended

complaints should be placed on a suspense docket.3

       A definitive deadline of December 15, 2020 will allow the Court and the parties to

determine the scope of the cases in the MDL and move those cases forward. As the Court is well

aware, the scope of the cases in this MDL has expanded dramatically due to the repeated and

continuous filing of new and amended complaints. The MDL now encompasses claims with

respect to more than 200 pharmaceutical products, and includes dozens of single-drug cases,

three separate but overlapping complaints by State Attorneys General Plaintiffs alleging various

actions taken in furtherance of the same alleged overarching conspiracy, and multiple new and

amended follow-on complaints filed by various private plaintiffs based on—and often repeating

verbatim—the States’ allegations.

       The Kroger DAPs’ recent motion for leave to amend underscores the need for a firm

pleading deadline and strict adherence to that deadline. The Kroger DAPs initially filed a

complaint on January 22, 2018. No. 18-cv-284, ECF No. 1. Then, on December 21, 2018,

which was the deadline in PTO 61 to amend “any currently outstanding complaint,” the Kroger

DAPs filed a First Amended Complaint (“FAC”) based on the allegations in the State Attorneys

General Plaintiffs’ first overarching conspiracy complaint. Compare No. 18-cv-284, ECF No.

37, with No. 17-cv-3768, ECF No. 15. Motions to dismiss the Kroger DAPs’ FAC are pending.4

The Kroger DAPs then filed and withdrew two separate motions for leave to amend, followed by

a third and currently pending motion for leave to amend seeking leave to file a proposed Second



3
        For cases placed on the suspense docket, (1) all discovery relating to any pharmaceutical
products or defendants unique to those late-filed or late-amended cases will be held in abeyance
until further Court order, and (2) responses to any such complaints shall be stayed until further
Court order.
4
        18-cv-284, ECF Nos. 74, 75, 76, 77, 78, 79, 81, 82, 86, 87, 90, 91, 92, 95.
                                                3
        Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 4 of 11




Amended Complaint (“PSAC”) adding new defendants and more than 100 new pharmaceutical

products to the pleading, based on allegations in the States’ second and third overarching

conspiracy complaints. No. 18-cv-284, ECF Nos. 185, 194, 196, 229, 230, 231. In addition, JM

Smith Corporation, whose subsidiary Smith Drug Corporation previously sought to be added as a

plaintiff in one of the now-withdrawn proposed amended complaints by the Kroger DAPs, has

filed a new, 746-page standalone complaint that is virtually identical to the Kroger DAPs’

current PSAC.5 No. 20-cv-4370, ECF No. 1.

        At this stage of the proceedings, with discovery underway and the bellwether cases

selected, continuing with a stream of new and amended complaints will undermine the progress

of the MDL as well as any attempt at resolution. As the Court stated during the status

conference: “We have to go with what we have. It’s time. . . . I’m not going backwards any

longer. We’re going forwards.” 9/10/2020 Tr. at 43:7, 54:25-55:1. Accordingly, Defendants

respectfully request that the Court set a firm deadline of December 15, 2020 for the filing of new

and amended complaints.




5
       JM Smith Corporation and the Kroger DAPs are represented by the same counsel.
                                                4
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 5 of 11




Dated: October 2, 2020                   Respectfully submitted,

                                         /s/ Steven A. Reed
                                         Steven A. Reed
                                         R. Brendan Fee
                                         Melina R. DiMattio
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103
                                         Telephone: +1.215.963.5000
                                         Facsimile: +215.963.5001
                                         steve.reed@morganlewis.com
                                         brendan.fee@morganlewis.com
                                         melina.dimattio@morganlewis.com

                                         Wendy West Feinstein
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         One Oxford Centre
                                         Thirty-Second Floor
                                         Pittsburgh, PA 15219-6401
                                         Telephone: +1.412.560.7455
                                         Facsimile: +1.412.560.7001
                                         wendy.feinstein@morganlewis.com
                                         Attorneys for Defendant
                                         Glenmark Pharmaceuticals, Inc., USA


                                         /s/ Robin D. Adelstein
                                         Robin D. Adelstein
                                         Mark A. Robertson
                                         Gerald A. Stein
                                         NORTON ROSE FULBRIGHT US LLP
                                         1301 Avenue of the Americas
                                         New York, NJ 10019-6022
                                         Tel.: 212-318-3000
                                         Robin.adelstein@nortonrosefulbright.com
                                         Mark.roberston@nortonrosefulbright.com
                                         Gerald.stein@nortonrosefulbright.com
                                         Attorneys for Defendants Valeant
                                         Pharmaceuticals North America LLC,
                                         Valeant Pharmaceuticals International, and
                                         Oceanside Pharmaceuticals, Inc.
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 6 of 11




/s/ Heather K. McDevitt                     harvey.bartle@morganlewis.com
Heather K. McDevitt                         frank.desimone@morganlewis.com
Bryan D. Gant
WHITE & CASE LLP                            Counsel for Defendant Perrigo New York,
1221 Avenue of the Americas                 Inc.
New York, New York 10020
Tel.: (212) 819-8200
Fax: (212) 354-8113                         /s/ James W. Matthews
hmcdevitt@whitecase.com                     James W. Matthews
bgant@whitecase.com                         Katy E. Koski
                                            John F. Nagle
Counsel for Defendant Teligent, Inc.
                                            FOLEY & LARDNER LLP
                                            111 Huntington Avenue
                                            Boston, Massachusetts 02199
/s/ Seth A. Moskowitz
                                            Tel: (617) 342-4000
Seth A. Moskowitz
                                            Fax: (617) 342-4001
KASOWITZ BENSON TORRES LLP
                                            jmatthews@foley.com
1633 Broadway
                                            kkoski@foley.com
New York, New York 10019
                                            jnagle@foley.com
Tel: (212) 506-1700
Fax: (212) 506-1800
                                            James T. McKeown
smoskowitz@kasowitz.com
                                            Elizabeth A. N. Haas
Counsel for Actavis Holdco U.S., Inc. and   Kate E. Gehl
Actavis Pharma, Inc.                        FOLEY & LARDNER LLP
                                            777 E. Wisconsin Avenue
                                            Milwaukee, WI 53202
/s/ J. Clayton Everett, Jr.                 Tel: (414) 271-2400
Scott A. Stempel                            Fax: (414) 297-4900
J. Clayton Everett, Jr.                     jmckeown@foley.com
Tracey F. Milich                            ehaas@foley.com
MORGAN, LEWIS & BOCKIUS LLP                 kgehl@foley.com
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004                      Steven F. Cherry
Phone: (202) 739-3000                       April N. Williams
Fax: (202) 739-3001                         Claire Bergeron
scott.stempel@morganlewis.com               WILMER CUTLER PICKERING
clay.everett@morganlewis.com                HALE AND DORR LLP
tracey.milich@morganlewis.com               1875 Pennsylvania Avenue, NW
                                            Washington, D.C. 20006
Harvey Bartle IV                            Tel: (202) 663-6000
Francis A. DeSimone                         Fax: (202) 663-6363
MORGAN, LEWIS & BOCKIUS LLP                 steven.cherry@wilmerhale.com
1701 Market Street                          april.williams@wilmerhale.com
Philadelphia, PA 19103                      claire.bergeron@wilmerhale.com
Phone: (215) 963-5000
Fax: (215) 963-5001
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 7 of 11




Terry M. Henry                             Fax: (202) 434-5029
Melanie S. Carter                          jschmidtlein@wc.com
BLANK ROME LLP                             skirkpatrick@wc.com
One Logan Square
130 North 18th Street                      Attorneys for Par Pharmaceutical, Inc.
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644                        /s/ Jason R. Parish
THenry@blankrome.com                       Jason R. Parish
MCarter@blankrome.com                      Martin J. Amundson
                                           BUCHANAN INGERSOLL & ROONEY
Attorneys for Defendant Apotex Corp.       PC
                                           1700 K Street, NW
 /s/ Gerald E. Arth                        Washington, D.C. 20006
                                           Telephone: (202) 452-7900
Gerald E. Arth
                                           jason.parish@bipc.com
Ryan T. Becker
                                           martin.amundson@bipc.com
FOX ROTHSCHILD LLP
2000 Market Street, 20th Floor
                                           Bradley Kitlowski
Philadelphia, PA 19103
                                           BUCHANAN INGERSOLL & ROONEY
Tel.: (215) 299-2000
                                           PC
Fax: (215) 299-2150
                                           Union Trust Building
garth@foxrothschild.com
                                           501 Grant Street
rbecker@foxrothschild.com
                                           Pittsburgh, PA 15219
                                           Telephone: (412) 562-8800
George G. Gordon
                                           bradley.kitlowski@bipc.com
Stephen D. Brown
Julia Chapman
                                           Counsel for Zydus Pharmaceuticals (USA)
DECHERT LLP
                                           Inc.
2929 Arch Street
Philadelphia, PA 19104-2808
                                           /s/ Jing Xia
Tel.: (215) 994-2382
                                           Jing Xia
Fax: (215) 655-2240
                                           Richard C. Schoenstein
george.gordon@dechert.com
                                           Philip Y. Braginsky
stephen.brown@dechert.com
                                           Matthew R. Torsiello
julia.chapman@dechert.com
                                           TARTER KRINSKY & DROGIN LLP
                                           1350 Broadway
Counsel for Lannett Company, Inc.
                                           New York, NY 10018
                                           Tel: (212) 216-8000
/s/ John E. Schmidtlein                    Fax: (212) 216-8001
John E. Schmidtlein                        jxia@tartekrinsky.com
Sarah F. Kirkpatrick                       rschoenstein@tarterkrinsky.com
WILLIAMS & CONNOLLY LLP                    pbraginsky@tarterkrinsky.com
725 Twelfth Street, N.W.                   mtorsiello@tarterkrinsky.com
Washington, D.C. 20005
Phone: (202) 434-5000                      Counsel for Epic Pharma, LLC

                                       7
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 8 of 11




/s/ Saul P. Morgenstern                   /s/ Michael Martinez
Saul P. Morgenstern                       Michael Martinez
Margaret A. Rogers                        Steven Kowal
ARNOLD & PORTER                           Lauren Norris Donahue
  KAYE SCHOLER LLP                        Brian J. Smith
250 W. 55th Street                        K&L GATES LLP
New York, NY 10019                        70 W. Madison St., Suite 3300
Tel: (212) 836-8000                       Chicago, IL 60602
Fax: (212) 836-8689                       Tel. 312-372-1121
saul.morgenstern@arnoldporter.com         Fax 312-827-8000
margaret.rogers@arnoldporter.com          michael.martinez@klgates.com
                                          steven.kowal@klgates.com
Laura S. Shores                           lauren.donahue@klgates.com
ARNOLD & PORTER                           brian.j.smith@klgates.com
  KAYE SCHOLER LLP
601 Massachusetts Avenue                  Counsel for Defendant Mayne Pharma Inc.
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999                       /s/ Steven E. Bizar
laura.shores@arnoldporter.com             Steven E. Bizar
                                          John P. McClam
Counsel for Sandoz Inc. and Fougera       Tiffany E. Engsell
Pharmaceuticals Inc.                      DECHERT LLP
                                          Cira Centre
                                          2929 Arch Street
/s/ William A. Escobar                    Philadelphia, PA 19104
William A Escobar                         (215) 994-4000
Damon W Suden                             steven.bizar@dechert.com
Clifford E. Katz                          john.mcclam@dechert.com
KELLEY DRYE & WARREN LLP                  tiffany.engsell@dechert.com
101 Park Avenue
New York, New York 10178                  Counsel for Citron Pharma LLC
Tel: (212) 808-7800
Fax: (212) 808-7897
wescobar@kelleydrye.com                   /s/ Marguerite M. Sullivan
dsuden@kelleydrye.com                     Marguerite M. Sullivan (pro hac vice)
ckatz@kelleydrye.com                      Anna M. Rathbun (pro hac vice)
                                          LATHAM & WATKINS LLP
Counsel for Wockhardt USA LLC and         555 Eleventh Street, N.W., Suite 1000
Morton Grove Pharmaceuticals, Inc.        Washington, D.C., 20004
                                          (202)-637-2200
                                          marguerite.sullivan@lw.com
                                          anna.rathbun@lw.com

                                          Attorneys for Defendant
                                          G&W Laboratories, Inc.

                                      8
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 9 of 11




/s/ Jan P. Levine                            Fax: (202) 973-8899
Jan P. Levine                                ssilber@wsgr.com
Robin P. Sumner                              jbank@wsgr.com
Michael J. Hartman
PEPPER HAMILTON LLP                          Adam K. Levin
3000 Two Logan Square                        Benjamin F. Holt
Eighteenth & Arch Streets                    Justin W. Bernick
Philadelphia, PA 19103-2799                  HOGAN LOVELLS US LLP
Tel. (215) 981-4000                          555 Thirteenth Street, NW
Fax. (215) 981-4750                          Washington, D.C. 20004
levinej@pepperlaw.com                        Tel: (202) 637-5600
sumnerr@pepperlaw.com                        Fax: (202) 637-5910
hartmann@pepperlaw.com                       adam.levin@hoganlovells.com
                                             benjamin.holt@hoganlovells.com
Attorneys for Defendant West-Ward            justin.bernick@hoganlovells.com
Pharmaceuticals Corp.
                                             Counsel for Defendants Mylan Inc,. Mylan
/s/ Stacey Anne Mahoney                      Pharmaceuticals, Inc., UDL Laboratories,
Stacey Anne Mahoney                          Inc., and Mylan N.V
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue
New York, New York 10178                     /s/ Erik T. Koons
Telephone: (212) 309-6000                    John M. Taladay
Facsimile: (212) 309-6001                    Erik T. Koons
stacey.mahoney@morganlewis.com               Stacy L. Turner
                                             Christopher P. Wilson
Counsel for Defendant Breckenridge           BAKER BOTTS LLP
Pharmaceutical, Inc.                         700 K Street NW
                                             Washington, DC 20001
/s/ Chul Pak                                 Telephone: (202) 639-7700
Chul Pak                                     Facsimile: (202) 639-7890
WILSON SONSINI GOODRICH &                    john.taladay@bakerbotts.com
ROSATI, PC                                   erik.koons@bakerbotts.com
1301 Avenue of the Americas 40th Floor       stacy.turner@bakerbotts.com
New York, New York 10019                     christopher.wilson@bakerbotts.com
Tel: (212) 497-7726
Fax: (212) 999-5899                          Lauri A. Kavulich
cpak@wsgr.com                                Ann E. Lemmo
                                             CLARK HILL PLC
Seth C. Silber                               2001 Market St, Suite 2620
Jeffrey C. Bank                              Philadelphia, PA 19103
WILSON SONSINI GOODRICH &                    Telephone: (215) 640-8500
ROSATI, PC                                   Facsimile: (215) 640-8501
1700 K Street, NW Fifth Floor                lkavulich@clarkhill.com
Washington, DC 20006                         alemmo@clarkhill.com
Tel: (202) 973-8824

                                         9
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 10 of 11




Lindsay S. Fouse                                 /s/ J. Gordon Cooney, Jr.
CLARK HILL PLC                                   J. Gordon Cooney, Jr.
301 Grant St, 14th Floor                         John J. Pease, III
Pittsburgh, PA 15219                             Alison Tanchyk
Telephone: (412) 394-7711                        William T. McEnroe
Facsimile: (412) 394-2555                        MORGAN, LEWIS & BOCKIUS LLP
lfouse@clarkhill.com                             1701 Market Street
                                                 Philadelphia, PA 19103
Counsel for Defendants Sun Pharmaceutical        Tel: (215) 963-5000
Industries, Inc. and Taro Pharmaceuticals        Fax: (215) 963-5001
USA, Inc.                                        jgcooney@morganlewis.com
                                                 john.pease@morganlewis.com
                                                 alison.tanchyk@morganlewis.com
/s/ Wayne A. Mack                                william.mcenroe@morganlewis.com
Wayne A. Mack
DUANE MORRIS LLP                                 Amanda B. Robinson
30 S. 17th Street                                MORGAN, LEWIS & BOCKIUS LLP
Philadelphia, PA 19103                           1111 Pennsylvania Avenue, NW
Tel: +1215.979.1152                              Washington, D.C. 20004
Fax: +1.215.689.2595                             Tel: (202) 739-3000
wamack@duanemorris.com                           Fax: (202) 739-3001
                                                 amanda.robinson@morganlewis.com
Counsel for Defendant Aurobindo
Pharma USA, Inc.                                 Counsel for Defendant Teva
                                                 Pharmaceuticals USA, Inc.

/s/ Raymond A. Jacobsen, Jr.
Raymond A. Jacobsen, Jr.                         /s/ Roger B. Kaplan
Paul M. Thompson                                 Roger B. Kaplan
Lisa A. Peterson                                 Jason Kislin
MCDERMOTT WILL & EMERY LLP                       Aaron Van Nostrand
500 N. Capitol St., NW                           GREENBERG TRAURIG LLP
Washington, D.C. 20001                           500 Campus Drive, Suite 400
202-756-8000                                     Florham Park, NJ 07931
Nicole L. Castle                                 (973) 360-7900
MCDERMOTT WILL & EMERY LLP
340 Madison Ave.                                 Brian T. Feeney
New York, NY 10173                               GREENBERG TRAURIG, LLP
212-547-5400                                     1717 Arch Street, Suite 400
                                                 Philadelphia, PA 19103
Counsel for Impax Laboratories, Inc.             (215) 988-7812

                                                 Counsel for Defendant Dr. Reddy’s
                                                 Laboratories, Inc.




                                            10
       Case 2:18-cv-00284-CMR Document 233 Filed 10/02/20 Page 11 of 11




/s/ Leiv Blad                                    /s/ Adam C. Hemlock
Leiv Blad                                        Adam C. Hemlock
Zarema Jaramillo                                 WEIL, GOTSHAL & MANGES LLP
Meg Slachetka                                    767 Fifth Avenue
LOWENSTEIN SANDLER LLP                           New York, NY 10153-0119
2200 Pennsylvania Avenue                         Tel.: (212) 310-8000
Washington, DC 20037                             Fax: (212) 310-8007
Tel.: (202) 753-3800                             Email: adam.hemlock@weil.com
Fax: (202) 753-3838
lblad@lowenstein.com                             Attorneys for Torrent Pharma Inc.
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Attorneys for Lupin Pharmaceuticals, Inc.


/s/ Jay P. Lefkowitz
Jay P. Lefkowitz, P.C.
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022-4611
Tel.: (212) 446-4800
Fax: (212) 446-4900
Email: lefkowitz@kirkland.com

/s/ Devora W. Allon
Devora W. Allon
Alexia R. Brancato
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022-4611
Tel.: (212) 446-4800
Fax: (212) 446-4900
Email: devora.allon@kirkland.com
Email: alexia.brancato@kirkland.com

Attorneys for Defendant Upsher-Smith
Laboratories, LLC




                                            11
